Citation Nr: 1506150	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  11-14 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of gallbladder surgery performed in November 2007 at a VA facility, including chronic infections with recurrent multiple abdominal abscesses and draining fistulas, a lung mass requiring a partial lobectomy, a large ventral incisional hernia, liver cysts, chronic fatigue, calcium deposits on the aorta, and any other identified co-morbidities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned in December 2014.  The Veteran and his spouse also testified at a hearing before a different Veterans Law Judge (VLJ) in October 2011.  Transcripts of both hearings are of record.  The VLJ who conducted the October 2011 hearing is no longer employed at the Board.  

The Board remanded this claim in February 2012 for further development, and remanded it again in August 2014 to arrange for the above-mentioned hearing before the undersigned.  The case now returns for appellate review. 

After the appeal was re-certified and the case transferred to the Board, the Veteran submitted additional evidence which was not before the agency of original jurisdiction (AOJ) when it last adjudicated the claim.  In a December 2014 written statement, he waived his right to initial review of this evidence by the AOJ, thereby authorizing the Board to consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2013) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  However, as this case must be remanded for other reasons, the AOJ will have an opportunity to review this additional evidence too.

The Veteran indicated in a March 2012 statement that it was not his intent to pursue a claim for negligence or carelessness on the part of VA in performing the November 2007 gallbladder removal surgery (laparoscopic cholecystectomy).  Instead, he wanted recognition that complications of that surgery, including chronic infections with multiple abdominal abscesses and fistulas and resulting co-morbidities such as a lung mass requiring a partial lobectomy, were caused by that surgery.  However, while there is no question that the November 2007 surgery did cause such complications, the only basis for a grant of VA compensation benefits under § 1151 is if such complications were owing to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or if such complications were due to an event not reasonably foreseeable as a result of the surgery.  See 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).  These are the issues that remain outstanding.  Thus, unless the Veteran expressly withdraws this appeal in writing, the Board will address all avenues of possible compensation under § 1151.  As discussed in the next paragraph, the Veteran has also raised a service connection claim for complications of this surgery caused or aggravated by his service-connected diabetes, which is another, distinct route of compensation for such complications. 

As noted in the Board's February 2012 remand, the Veteran has raised a service connection claim for complications of the November 2007 cholecystectomy, including chronic infections and resultant pathology, as secondary to his service-connected diabetes mellitus.  He raised such a claim in his October 2011 hearing testimony, if not earlier.  Indeed, December 2010 and April 2013 VA medical opinions issued in connection with the § 1151 claim note the increased risk of infection and a hernia (the latter due to poor healing) from diabetes.  Service connection is a distinct benefit from compensation under 38 U.S.C.A. § 1151 and thus is not encompassed by the issue on appeal.  The claim of service connection for residuals of the gallbladder surgery, including as secondary to service-connected diabetes, has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9 (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

A new VA opinion must be obtained to assess whether complications of the November 2007 cholecystectomy performed at a VA facility resulted from VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in performing the surgery, or whether such complications were due to an event not reasonably foreseeable as a result of the surgery.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

The opinions stated in the April 2012 VA Disability Benefits Questionnaire (DBQ) and April 2013 addendum are not adequate, as they are based on the patently incorrect finding that the Veteran's recurrent infections with associated abscesses and fistulas requiring prolonged rounds of intravenous antibiotics, and which resulted in a lung mass requiring a partial lobectomy (shown to be caused by the infections), among other complications, were not due to the surgery.  Not only were these complications already acknowledged in a September 2010 VA opinion and December 2010 addendum to be a result of the surgery, but they have been repeatedly and uniformly attributed to the surgery by all VA and private medical professionals, including VA infectious disease consultants and pathologists, who have treated the Veteran, reviewed his medical history, and made findings on this issue.  The evidence clearly shows that there was a spillage of bilious fluid and gallstones during the surgery, and that the gallstones were likely the cause of the subsequent infections.  The issue is not one of causation but of VA fault or of an event not reasonably foreseeable, as defined in 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361. 

The April 2012 and 2013 opinions state that the bilious fluid was well suctioned and the area copiously irrigated, as shown in the November 2007 surgical report, and thus could not have left behind gallstones from which the infections would have originated.  However, the evidence shows that the November 2007 surgery did not succeed in removing all the gallstones.  For example, a December 2014 VA treatment record shows that on multiple occasions gallstones have leaked from fistulous tracks opening out of the Veteran's right upper quadrant.  Moreover, the Veteran's recurrent infections have been consistently attributed to the surgery since December 2008, well before the more recent passage of the gallstones and well before the April 2012 and 2013 opinions were rendered.  For example, a VA physician noted in a February 2009 VA treatment record that the recurrent infections and multiple abscesses were due to the spillage of gallstones in the November 2007 surgery.  

This is not a case of ambiguous evidence with regard to the cause of the chronic infections and associated complications.  The Board is thus at a loss how the April 2012 and April 2013 VA opinions, both authored by the same physician, could simply ignore the above history, which is readily apparent from even a cursory glance at the record, and only focus on the initial studies which at first did not yield definitive findings, but were shortly thereafter interpreted as showing abscesses due to infection attributed to the surgery.  Indeed, the diagnosis of an infectious process was made as early as September 2008 and confirmed by December 2008 based on further studies of the liver.  The VA treatment records show that in December 2008 a physician observed that it was possible that the Veteran developed a liver abscess due to biliary spillage during the November 2007 surgery, and this tentative finding was made definitive by early 2009, including based on review of the surgical report and examination of the Veteran.  This evidence was plainly in view and yet inexplicably disregarded in the April 2012 and 2013 VA opinions. 

The Board also finds the observation in the April 2013 opinion that the Veteran demonstrated "poor compliance" with the recovery process, as indicated by elevated glycohemoglobin, to be inconsistent with the evidence of record.  The opinion suggests that, as a diabetic, the Veteran was not appropriately monitoring his diet and that this complicated his recovery from the surgery.  However, apart from the evidence of anorexia and a 100-pound weight loss immediately following the surgery (shown to be complications of it), an August 2009 VA treatment record notes that the infections caused the Veteran's blood sugars to run higher.  In other words, it was not the Veteran's "poor compliance" that caused the elevated blood sugar levels, but the other way around-the infections from the surgery caused the elevated blood sugar.  No treating clinician has attributed the Veteran's infections or other complications to "poor compliance" in terms of cooperating with the recovery process.  In sum, the Board is unable to rely on this opinion in making an informed decision on the claim. 

Although the chronic infections with recurrent abscesses, fistulas, and associated co-morbidities including a partial lobectomy, in addition to a large ventral hernia, were clearly caused by the November 2007 surgery, the evidence must still show that they were the result of VA fault in performance of the surgery or were due to an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The Board notes in this regard that studies cited to by the Veteran's treating physician in the December 2014 VA treatment record reflect that spillage of bile and gallstones during cholecystectomies with resultant infections is a known complication of such surgery.  They also indicate that such a complication is not readily detectible and that there may be a long delay before symptoms emerge or their cause identified, and that the diagnosis is "challenging."  The informed consent forms signed by the Veteran, the September 2010 VA opinion and December 2010 addendum, and the April 2012 and April 2013 opinions also show that infections, hernias, and other complications are known risks of the surgery.  No VA or private medical professional has indicated that the complications were unforeseeable, even if unusual, or that there was any fault in the manner in which the surgery was performed or in the standard of care provided after the surgery.  However, as the VA opinions are inadequate, for the reasons stated above, a new opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion according to the following instructions.  The claims file must be made available to the physician, and the physician must indicate in the opinion that the claims file has been reviewed.  The opinion must not be rendered by the physician who provided the April 2012 and April 2013 opinions.  The clinician who renders the opinion must be a medical doctor. 

The opinion must be provided as follows:

a) Whether the Veteran's chronic infections with multiple abdominal abscesses, fistulas, and associated complications including a lung mass requiring surgical resection, as well as a large incisional ventral hernia and all other identified co-morbidities, as documented in the file, were caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing the November 2007 gallbladder removal (cholecystectomy) or in the care provided during the recovery process.  
* Note: the above complications were clearly caused by the November 2007 surgery.  
* The physician must address whether VA was at fault (as defined above) in any delay in administering additional antibiotics following the November 2007 surgery (beyond the course normally given) based on the Veteran's diabetic history and the fact that bilious fluid was spilled during surgery. 
b) Whether the Veteran's chronic infections and associated complications (including but not limited to abscesses, fistulas, and a lung mass requiring a partial lobectomy, as noted above) were proximately (i.e. directly) caused by an event that was not reasonably foreseeable resulting from the November 2007 surgery.  This additional disability need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the surgery performed.

The opinion must be supported by a complete explanation. 

2. Then, review the opinion to ensure that it adequately responds to the above directives.  

3. After completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

